DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s argument on Page 9 Paragraph 1 regarding the rejection of Claims 1, 3-7, and 10 under 35 U.S.C. 103 over Goepp in view of Bandaru has been fully considered but is not persuasive. Applicant argues that it is not known by one of ordinary skill in the art that a smooth bone without defects will return the ultrasound waves in a specular (mirrored) fashion, whereas a defected or broken bone will return the ultrasound waves in a diffuse (scattered) fashion. However, while the Office takes the side that one of ordinary skill in the art would interpret such a concept to occur as it is merely how ultrasound physics works when reflected on specific surfaces. To address applicant’s argument, a supplemental teaching is added in order to provide support for the knowledge of one of ordinary skill in the art, see Radiology Key (“Physics of Ultrasound”). 
Applicant’s argument on Page 9 Paragraph 2 regarding the rejection of Claims 1, 3-7, and 10 under 35 U.SC. 103 over Goepp in view of Bandaru has been fully considered but is not persuasive. Applicant argues that Bandaru does not describe determining respective amounts of specular reflection and diffuse reflection nor does Bandaru provide any suggestion to alter the techniques described in Goepp to use determined amounts of specular reflection and diffuse reflection to identify a fracture. However, Bandaru is cited for the specific mention of the ultrasound reflection types, specular and diffuse, which are used to characterize the echo and determine what is being imaged and the location of specific objects within the image. Goepp does not disclose the specific types of reflection as embodied in the claims. The combination of the methods presented in Goepp and Bandaru meet the limitations of the claims. One of ordinary skill in the art at the time of the applicant’s filing would choose to combine the teachings of Goepp and Bandaru because the combination acknowledges the different types of reflection, specular and diffuse, depending on the location of interest’s surface, thus determining if the location of interest contains a defect (diffuse reflection) or not (specular reflection). With said information, a user may determine if a patient requires further treatment, imaging, or not. Ultrasound imaging to determine if the location of interest contains a defect by determining the ultrasound reflection type is beneficial in instances where the defect may not be physically obvious from observation outside of the body of the patient.
Applicant’s argument on Page 10 Paragraph 2 regarding the objections to the specification has been fully considered. The objections to the specification are withdrawn in view of the amendment.
Applicant’s argument on Page 10 Paragraph 3 regarding the objections to the drawings has been fully considered. The objections to the drawings are withdrawn in view of the amendments.
Applicant’s argument on Page 10 Paragraph 4 regarding the objections to Claims 1, 3, and 9 has been fully considered. Applicant does not address the objection to Claim 2 in response, however, the objection is addressed in the amended claims. The objections to Claims 1-3 and 9 are withdrawn in view of the amendments.
Applicant’s argument on Page 10 Paragraph 5 regarding the rejection of Claims 2-5 and 9 under 35 U.S.C. 112(b) has been fully considered. The rejections of Claims 2-5 and 9 under 35 U.S.C. 112(b) are withdrawn in view of the amendments.
While differences between the prior art and the instant application are appreciated, they are not embodied in the claims in such a way as to differentiate.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Goepp et al. (US 20070043290) in view of Bandaru et al. (“2D Localization of Specular Reflections Using Ultrasound”).
Regarding Claim 1, Goepp teaches a method for examining at least one of bone or hard tissue of a patient using ultrasound imaging, ([0002] “This invention relates to ultrasound detection systems […] for layperson use in detecting bone and/or tissue irregularities” and [0015] “It is another object of the invention to provide a method for the primary detection of a suspected bone fracture, possible fracture or disease by ultrasound.”), the method comprising:
a) transmitting one or more ultrasound waves to a location of interest ([0063] “transducer 103 is configured to produces waves and thereafter receive the reflected waves when they are reflected off of a surface. In one embodiment, this surface is a bone,” where the surface is interpreted as a location of interest);
b) receiving one or more ultrasound waves from the location of interest, the one or more received ultrasound waves comprising reflections of at least some of the one or more transmitted ultrasound waves ([0063] “transducer 103 is configured to […] thereafter receive the reflected waves when they are reflected off of a surface. In one embodiment, this surface is a bone.”);
c) determining an amount of received ultrasound waves ([0085] “a detection measurement is obtained in step 206 […]. A detection measurement is obtained by subjecting the bone to the waves produced by the transducer. The processor monitors the reflected signal and compares this signal to a threshold condition stored in the processor,” where it is interpreted that while although Goepp does not mention the type of reflection by name (specular or diffuse), where the bone contains a defect the received ultrasound waves will comprise diffuse reflection and where the bone does not contain a defect the received ultrasound waves will comprise specular reflection. It is known by one of ordinary skill in the art that a smooth bone without defects will return the ultrasound waves in a specular (mirrored) fashion, whereas a defected or broken bone will return the ultrasound waves in a diffuse (scattered) fashion. See Radiology Key NPL.); and
d) using the determined amounts reflection to determine if the location of interest contains a defect ([0085] “The processor monitors the reflected signal and compares this signal to a threshold condition stored in the processor. Based on this comparison, the processor decides which actions are to follow (step 210). If the reflected signal meets the predetermined threshold condition stored in the processor then the device continues to obtain the detection measurement (returns to step 206) and the display 106 generates a first indication (step 212). If the reflected signal does not meet the threshold condition then the display 106 generates a second indication (step 214) and continues the detection measurement (returns to step 206). In one embodiment, the first indication corresponds to a broken bone being detected and the second indication corresponds to no break in the bone being detected. In another embodiment, the first indication corresponds to no break in the bone being detected and the second indication corresponds to a break in the bone being detected.”).
However, Goepp does not explicitly teach received ultrasound waves comprising specular reflection and received ultrasound waves comprising diffuse reflection.
In an analogous specular and diffuse reflections field of endeavor, Bandaru teaches a method comprising received ultrasound waves comprising specular reflection and received of ultrasound waves comprising diffuse reflection (Abstract “An approach to characterize the directional echo and differentiate from diffuse backscattering is evaluated” and shown in Fig. 1, re-produced below).

    PNG
    media_image1.png
    261
    311
    media_image1.png
    Greyscale

Fig. 1 of Bandaru
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to combine the teachings of Goepp and Bandaru because the combination allows for the two received reflections, specular and diffuse, to be compared and the comparison to be interpreted as the condition of the location of interest, whether or not in contains a defect. With said information, a user may determine if a patient requires further treatment, imaging, or not. Ultrasound imaging to determine if the location of interest contains a defect by determining the ultrasound reflection type is beneficial in instances where the defect may not be physically obvious from observation outside of the body of the patient.
Regarding Claim 3, the modified method of Goepp teaches all limitations of Claim 1, as discussed above. Furthermore, Goepp teaches wherein the using the determined amounts reflection to determine if the location of interest contains the defect comprises: at least one of comparing the amount of reflection with a known amount of reflection ([0072] “the detection measurement is compared to a threshold condition stored in the processor,” where the threshold condition is interpreted as a known amount of reflection. Furthermore, while although Goepp does not mention the type of reflection by name (specular or diffuse), it is interpreted that where the bone contains a defect the received ultrasound waves will comprise diffuse reflection and where the bone does not contain a defect the received ultrasound waves will comprise specular reflection. It is known by one of ordinary skill in the art that a smooth bone without defects will return the ultrasound waves in a specular (mirrored) fashion, whereas a defected or broken bone will return the ultrasound waves in a diffuse (scattered) fashion. See Radiology Key NPL. Thus, the method of Goepp includes a threshold for the amount of a specific type of reflection from the location of interest).
However, Goepp does not explicitly teach specular reflection and diffuse reflection.
In an analogous specular and diffuse reflections field of endeavor, Bandaru teaches specular reflection and diffuse reflection (Abstract “An approach to characterize the directional echo and differentiate from diffuse backscattering is evaluated” and shown in Fig. 1, re-produced above).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to combine the teachings of Goepp and Bandaru because the combination allows for the two received reflections, specular and diffuse, to be compared and the comparison to be interpreted as the condition of the location of interest, whether or not in contains a defect. With said information, a user may determine if a patient requires further treatment, imaging, or not. Ultrasound imaging to determine if the location of interest contains a defect by determining the ultrasound reflection type is beneficial in instances where the defect may not be physically obvious from observation outside of the body of the patient.
Regarding Claim 4, the modified method of Goepp teaches all limitations of Claim 3, as discussed above. Furthermore, Goepp teaches wherein using the determined amounts of specular reflection and diffuse reflection to determine if the location of interest contains the defect comprises:
a) determining whether the amount of reflection is less than the known amount of reflection ([0085] “If the reflected signal does not meet the threshold condition,” where the threshold condition is the known amount of reflection and where although Goepp does not mention the type of reflection by name (specular or diffuse), it is interpreted that where the bone contains a defect the received ultrasound waves will comprise diffuse reflection and where the bone does not contain a defect the received ultrasound waves will comprise specular reflection. It is known by one of ordinary skill in the art that a smooth bone without defects will return the ultrasound waves in a specular (mirrored) fashion. See Physics of Ultrasound NPL. Thus, the method of Goepp includes a threshold for the amount of a specific type of reflection from the location of interest, such a specular reflection); and
b) when it is determined that the amount of reflection is less than the known amount of reflection, making a determination that the location of interest contains the defect ([0085] “If the reflected signal does not meet the threshold condition then the display 106 generates a second indication (step 214) and continues the detection measurement (returns to step 206). […] the second indication corresponds to a break in the bone being detected.”).
However, Goepp does not explicitly teach specular reflection and diffuse reflection.
In an analogous specular and diffuse reflections field of endeavor, Bandaru teaches specular reflection and diffuse reflection (Abstract “An approach to characterize the directional echo and differentiate from diffuse backscattering is evaluated” and shown in Fig. 1, re-produced above).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to combine the teachings of Goepp and Bandaru because the combination allows for the two received reflections, specular and diffuse, to be compared and the comparison to be interpreted as the condition of the location of interest, whether or not in contains a defect. With said information, a user may determine if a patient requires further treatment, imaging, or not. Ultrasound imaging to determine if the location of interest contains a defect by determining the ultrasound reflection type is beneficial in instances where the defect may not be physically obvious from observation outside of the body of the patient.
Regarding Claim 5, the modified method of Goepp teaches all limitations of Claim 3, as discussed above. Furthermore, Goepp teaches wherein using the determined amounts of reflection to determine if the location of interest contains the defect comprises:
a) determining whether the amount of reflection is greater than the known amount of diffuse reflection ([0085] “If the reflected signal meets the predetermined threshold condition,” where the predetermined threshold condition is interpreted as “greater than the known amount of reflection. Furthermore, although Goepp does not mention the type of reflection by name (specular or diffuse), it is interpreted that where the bone contains a defect the received ultrasound waves will comprise diffuse reflection and where the bone does not contain a defect the received ultrasound waves will comprise specular reflection. It is known by one of ordinary skill in the art that a defected bone will return the ultrasound waves in a diffuse (scattered) fashion. See Physics of Ultrasound NPL. Thus, the method of Goepp includes a threshold for the amount of a specific type of reflection from the location of interest, such a diffuse reflection); and
b) when it is determined that the amount of reflection is greater than the known amount of reflection, making a determination that the location of interest contains the defect ([0085] “If the reflected signal meets the predetermined threshold condition stored in the processor then the device continues to obtain the detection measurement (returns to step 206) and the display 106 generates a first indication (step 212). […] the first indication corresponds to a broken bone being detected”).
However, Goepp does not explicitly teach specular reflection and diffuse reflection.
In an analogous specular and diffuse reflections field of endeavor, Bandaru teaches specular reflection and diffuse reflection (Abstract “An approach to characterize the directional echo and differentiate from diffuse backscattering is evaluated” and shown in Fig. 1, re-produced above).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to combine the teachings of Goepp and Bandaru because the combination allows for the two received reflections, specular and diffuse, to be compared and the comparison to be interpreted as the condition of the location of interest, whether or not in contains a defect. With said information, a user may determine if a patient requires further treatment, imaging, or not. Ultrasound imaging to determine if the location of interest contains a defect by determining the ultrasound reflection type is beneficial in instances where the defect may not be physically obvious from observation outside of the body of the patient.
Regarding Claim 6, the modified method of Goepp teaches all limitations of Claim 1, as discussed above. Furthermore, Goepp teaches wherein transmitting the one or more ultrasound waves comprises transmitting a plurality of ultrasound waves having one or more different frequencies ([0027] “It is a characteristic of ultrasound transducer crystals to vibrate at a "center frequency" which corresponds to the crystal's natural resonant frequency. It will be understood by those skilled in the art that the vibrating crystal also produces ultrasound waves at frequencies above and below the center frequency” and [0066] “transducer 103 is configured to generate ultrasound waves with a frequency from about 0.5 to about 50 MHz.”).
Regarding Claim 7, the modified method of Goepp teaches all limitations of Claim 6, as discussed above. Furthermore, Goepp teaches calculating a Fourier transform of the received ultrasound waves for a plurality of frequencies ([0036] “FFT allows a sequence of time-domain samples to be efficiently converted into a frequency representation using a previously-specified discrete time window. The FFT generates the frequency power spectra, allowing the processor to monitor the relative magnitudes of various components of a signal under inspection. The processed signal may be exploited over time to detect small changes in the frequency content of the real-time signals” and [0114] “The use of the Fast Fourier Transform […] may be used to provide an additional range of signals for analysis and detection of differences between normally varying regions of bone and those with sharp variations that indicate aberrancies.”).
Regarding Claim 10, the modified method of Goepp teaches all limitations of Claim 1, as discussed above. Furthermore, Goepp teaches wherein transmitting the one or more ultrasound waves is performed at least in part by energizing individual transducers of a plurality of transducers at discrete times ([0064] “A phased ultrasound array is a series of ultrasonic transducers that are activated in series. When such a phased ultrasound array is used, measurements may be taken without moving the apparatus by selectively activating the transducers in a predetermined order.”).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Goepp et al. (US 20070043290) and Bandaru et al. (“2D Localization of Specular Reflections Using Ultrasound”), as applied to Claim 1, further in view of Samset et al. (US 20150272549).
Regarding Claim 2, the modified method of Goepp teaches all limitations of Claim 1, as discussed above. However, the modified method of Goepp does not explicitly teach comparing the amount of specular reflection to the amount of diffuse reflection; and using the comparison to determine if the location of interest contains the defect.
In an analogous ultrasonic imaging field of endeavor, Samset teaches a method for examining at least one of bone or hard tissue of a patient, ([0025] “a transmitter 102 that drive elements 104 within a probe 106 to emit pulsed ultrasonic signals into tissue.”), using ultrasound imaging, ([0009] “a method of ultrasound imaging”), comprising:
a) comparing the amount of specular reflection to the amount of diffuse reflection ([0042] “the processor 110 may determine an average variance based on all of the ultrasound channel data and then use this average variance to identify the subset of the ultrasound channel data with a variance higher than the average variance” and Fig. 3 (304 and 308), re-produced below); and 
b) using the comparison to determine if the location of interest contains the defect ([0037] “It should be noted that the surface shown in the diffuse reflection 306 is shown as bumpy and irregular” and [0042] “The processor 110 may additionally or alternatively use a different technique to identify a threshold for determining whether or not a particular subset of ultrasound channel data represents a specular reflector,” where it is interpreted that the comparison between the specular beam profile 304 and the diffuse beam profile 308 a determination can be made if the location of interest contains a defect).

    PNG
    media_image2.png
    411
    610
    media_image2.png
    Greyscale

Fig. 3 of Samset
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Samset because the combination allows an operator to determine a location of defection within a patient, which is advantageous in situations of diagnosis and surgical planning, especially in instances in which the defect may not be an obvious external one, as the coordinates of the defect may be found further using the positioning and orientation of the devices used to carry out the method.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Goepp et al. (US 20070043290) and Bandaru et al. (“2D Localization of Specular Reflections Using Ultrasound”), as applied to Claim 1, further in view of Nakanishi et al. (US 20180132827).
Regarding Claim 8, the modified method of Goepp teaches all limitations of Claim 1, as discussed above. However, the modified method of Goepp does not explicitly teach wherein transmitting the one or more ultrasound waves is performed at least in part by a first array of ultrasonic transducers and receiving the one or more ultrasound waves is performed at least in part by a second array of ultrasonic transducers wherein the first array of ultrasonic transducers is disposed on a first substrate, and the second array of ultrasonic transducers is disposed on a second substrate.
In an analogous ultrasonic imaging field of endeavor, Nakanishi teaches a method for examining bone and/or hard tissue of a patient using ultrasound imaging, ([0027] “A control method according to an application example is a control method for the described ultrasonic unit described above, the method including performing delay driving on the plurality of ultrasonic wave transmission and reception portions so that ultrasonic waves transmitted from the plurality of ultrasonic wave transmission and reception portions are simultaneously incident to a reference plane intersecting a direction directed toward the subject,” where it would be obvious to one of ordinary skill in the art that the ultrasonic unit may be used for examining bone and/or hard tissue of a patient), wherein transmitting the one or more ultrasound waves is performed at least in part by a first array of ultrasonic transducers, ([0087] “first sub-transmission and reception portion 22B”), and receiving the one or more ultrasound waves is performed at least in part by a second array of ultrasonic transducers, ([0087] “second sub-transmission and reception portion 22C,” where it is emphasized that the sub-transmission and reception portions 22B, 22C are responsible for, at least in part, the performance of transmitting and receiving, respectively, as the performance is divided among the transmission and reception portions 22A-22C, as shown in Fig. 8, re-produced below), wherein the first array of ultrasonic transducers is disposed on a first substrate, ([0087] “ultrasonic substrate 40” and Fig. 8, annotated by examiner below), and the second array of ultrasonic transducers is disposed on a second substrate ([0087] “ultrasonic substrate 40” and Fig. 8, annotated by examiner below).

    PNG
    media_image3.png
    521
    621
    media_image3.png
    Greyscale

Fig. 8 of Nakanishi
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Nakanishi because the combination allows transmission and reception of ultrasonic waves performed for a larger area, as taught by Nakanishi in [0005], which is advantageous in instances in which a larger area must be imaged, such as an imaging a broken bone within a leg.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Goepp et al. (US 20070043290) and Bandaru et al. (“2D Localization of Specular Reflections Using Ultrasound”), as applied to Claim 1, further in view of Moilanen et al. (US 20050004457).
Regarding Claim 9, the modified method Goepp teaches all limitations of Claim 1, as discussed above. However, the modified method of Goepp does not explicitly teach wherein the defect comprises at least one of a stress fracture or a stress response.
In an analogous ultrasonic imaging field of endeavor, Moilanen teaches a method for examining at least one of bone or hard tissue of a patient using ultrasound imaging, ([0001] “The invention relates to a method and a device for assessing human bones in vivo using ultrasonic waves.”), wherein the defect comprises at least one of a stress fracture or a stress response ([0017] “measurements may be made at a region of particular interest, for example, at the site of a healing fracture”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Moilanen because the combination of ultrasound imaging to observe a stress fracture and/or a stress response is advantageous over other imaging methods, as it is often very difficult to observe on x-ray images because the fractures’ small size, as taught by Moilanen in [0017].

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Goepp et al. (US 20070043290) and Bandaru et al. (“2D Localization of Specular Reflections Using Ultrasound”), as applied to Claim 1, further in view of Samset et al. (US 20150272549) and Jackson et al. (US 6193660).
Regarding Claim 11, the modified method of Goepp teaches all limitations of Claim 1, as discussed above. However, the modified method of Goepp does not explicitly teach performing an ultrasound scan of a patient anatomy, the patient anatomy containing the location of interest; generating an ultrasound image using the ultrasound scan; identifying the location of interest; and identifying one or more features in the ultrasound image which can be used to localize the location of interest.
 In an analogous ultrasonic imaging field of endeavor, Samset teaches:
a) performing an ultrasound scan of a patient anatomy, ([0048] “At step 502 the controller 116 controls the acquisition of ultrasound channel data”), the patient anatomy containing the location of interest ([0025] “a transmitter 102 that drive elements 104 within a probe 106 to emit pulsed ultrasonic signals into a tissue. […] The pulsed ultrasonic signals are back-scattered from structures in the tissue, […] to produce echoes that return to the elements 104.”); and
b) generating an ultrasound image using the ultrasound scan ([0049] “At step 508 the processor 110 generates an ultrasound image based on the ultrasound channel data acquired during step 502.”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Samset because the combination allows for the presentation of an ultrasound image using the ultrasound scan, which permits a user to later identify a location of interest, patient anatomy, defects within the image, or any features within an image that a user may deem necessary to identify.
However, the modified method of Goepp combined with Samset does not explicitly teach identifying the location of interest; and identifying one or more features in the ultrasound image which can be used to localize the location of interest.
In an analogous ultrasonic imaging field of endeavor, Jackson teaches a method for examining bone and/or hard tissue of a patient using ultrasound imaging, (Column 1 Lines 7-9 “This invention relates to a medical diagnostic ultrasound system and method for determining the position of a region of interest,” where it would be obvious to one of ordinary skill in the art that the medical diagnostic ultrasound system can be utilized to examine bone and/or hard tissue of a patient), comprising: identifying the location of interest; and identifying one or more features in the ultrasound image which can be used to localize the location of interest.
a) identifying the location of interest (Column 4 Lines 58-59 “A region of interest within an image is identified at step 60.”); and
b) identifying one or more features in the ultrasound image which can be used to localize the location of interest (Column 2 Lines 16-18 “To determine the position of a region of interest in each image, an anatomical feature, speckle or another feature within a first image is identified.”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Jackson because ultrasound imaging of anatomy is rarely static and the need to identify anatomy to ensure the region of interest still remains within the imaging field of view is necessary to allow for an efficient procedure.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA CHRISTINA TALTY whose telephone number is (571)272-8022. The examiner can normally be reached M-Th 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA CHRISTINA TALTY/Examiner, Art Unit 3793                                                                                                                                                                                                        
/JOSEPH M SANTOS RODRIGUEZ/Primary Examiner, Art Unit 3793